Vah Voorhis, J.
(dissenting). I concur in the dissenting opinion by Judge Fuld. Concerning the constitutional objection, it is pertinent to observe that a parking authority involves the exercise of a proprietary rather than a governmental function on the part of a municipality (Augustine v. Town of Brant, 249 N. Y. 198), and consequently the constitutional objection as well as the statutory objection discussed by Judge Fuld is well taken (contrast Town of Amherst v. County of Erie, 260 N. Y. 361, with Village of Kenmore v. County of Erie, 252 N. Y. 427; Union Free School Dist. v. Town of Rye, 280 N. Y. 469).
*259Conway, Ch. J., Dye and Burke, JJ., concur with Desmund, J.; Froessel, J., concurs in a separate opinion; Fuld, J., dissents in an opinion in which Van Voorhis, J., concurs in a separate memorandum.
Judgment affirmed.